Case 17-03846-KRH                   Doc 9      Filed 09/04/19 Entered 09/04/19 16:16:37                       Desc Main
                                               Document      Page 1 of 3
Franklin R. Cragle, III (VSB No. 78398)
HIRSCHLER FLEISCHER, P.C.
The Edgeworth Building
2100 East Cary Street
Post Office Box 500
Richmond, Virginia 23218-0500
Telephone:       804.771.9515
Facsimile:       804.644.0957
E-mail:          fcragle@hirschlerlaw.com

Counsel for Richard Arrowsmith,
Liquidating Trustee of the HDL Liquidating Trust

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

    In re:                                                               Chapter 11

    HEALTH DIAGNOSTIC LABORATORY,                                        Case No.: 15-32919-KRH
    INC., et al.,
                                                                         Jointly Administered
               Debtors.1


    RICHARD ARROWSMITH AS
    LIQUIDATING TRUSTEE OF THE HDL
    LIQUIDATING TRUST,

    Plaintiff,

    v.                                                                   Adv. Proceeding No. 17-03846-KRH

    CAUSEWAY MEDICAL LLC, et al.,

    Defendants.


                                            CERTIFICATE OF SERVICE

I, Franklin R. Cragle, III, certify that I am, and at all times during the service of process was, not less
than 18 years of age and not a party to the matter concerning which service of process was made. I
further certify that service of the copies of the Amended Complaint [Docket Item No. 6] together
with the Alias Summons and Notice in an Adversary Proceeding [Docket Item No. 8], the Order
Approving Amended Procedures Governing Avoidance Action Adversary Proceedings [Docket Item
No. 2740], and the Order Approving Supplemental Procedures for Small Claims Actions [Docket
Item No. 3374] were served on September 4, 2019, as follows:

1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         Health Diagnostic Laboratory, Inc. (0119), Central Medical Laboratory, LLC (2728), and Integrated Health
         Leaders, LLC (2434).
Case 17-03846-KRH         Doc 9    Filed 09/04/19 Entered 09/04/19 16:16:37            Desc Main
                                   Document      Page 2 of 3



Mail Service: Regular, first class United States mail, postage fully pre-paid and addressed to:

               CAUSEWAY MEDICAL LLC
               LYNNE MERCURIO, REG. AGENT
               223 N. CAUSEWAY
               NEW SMYRNA BEACH, FL 32169

               CAUSEWAY MEDICAL LLC
               LYNNE MERCURIO, REG. AGENT & MGR
               403 BOUCHELLE DR, NO. 108
               NEW SMYRNA BEACH, FL 32169

               CAUSEWAY MEDICAL LLC
               LYNNE MERCURIO, REG. AGENT & MGR
               414 QUAY ASSISI
               NEW SMYRNA BEACH, FL 32169-5102

               CAUSEWAY MEDICAL LLC
               LYNNE MERCURIO, REG. AGENT
               1720 STATE ROAD 44
               NEW SMYRNA BEACH, FL 32168-8339

               CAUSEWAY MEDICAL LLC
               LYNNE MERCURIO, REG. AGENT
               1912 STATE ROAD 44
               NEW SMYRNA BEACH, FL 32168-8345

               LYNN MERCURIO
               403 BOUCHELLE DR, NO. 108
               NEW SMYRNA BEACH, FL 32169

               LYNN MERCURIO
               223 N. CAUSEWAY
               NEW SMYRNA BEACH, FL 32169

               LYNN MERCURIO
               414 QUAY ASSISI
               NEW SMYRNA BEACH, FL 32169-5102

               GREG J. MERCURIO
               1720 STATE ROAD 44
               NEW SMYRNA BEACH, FL 32168-8339

               GREG J. MERCURIO
               414 QUAY ASSISI
Case 17-03846-KRH          Doc 9    Filed 09/04/19 Entered 09/04/19 16:16:37              Desc Main
                                    Document      Page 3 of 3


                  NEW SMYRNA BEACH, FL 32169-5102

                  GREG J. MERCURIO
                  223 N CAUSEWAY 1
                  NEW SMYRNA BEACH, FL 32169-5239

                  GREG J. MERCURIO
                  125 FLORIDA MEMORIAL PKWY
                  NEW SMYRNA BEACH, FL 32168-9311

                  STACI APPLETON
                  405 DOWNING ST
                  NEW SMYRNA BEACH, FL 32168-7109

                  STACI APPLETON
                  176 HIBISCUS RD
                  EDGEWATER, FL 32141-7216

                  STACI APPLETON
                  161 N. CAUSEWAY, STE. C
                  NEW SMYRNA BEACH, FL 32169-5300

                  STACI APPLETON
                  413 QUAY ASSISI
                  NEW SMYRNA BEACH, FL 32169-5110


Under penalty of perjury, I declare that the foregoing is true and correct.


Dated: September 4, 2019                                               /s/ Franklin R. Cragle, III
                                                                      Signature

 Print Name:

 Franklin R. Cragle, III

 Business Address:

 2100 East Cary Street, Post Office Box 500, Richmond, Virginia 23218-0500




11501462.1 039229.00010
